Citation Nr: 1030880	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  05-03 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been presented to reopen 
the claim of service connection for the cause of the Veteran's 
death.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel



INTRODUCTION

The Veteran served on active duty from October 1944 to December 
1945.  He died in November 2000.  The Appellant is the Veteran's 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in August 2004 of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In a statement dated in January 2004, the Appellant claimed that 
she never received a copy of the statement of the case in 
September 2001, which addressed the issue of service connection 
for the cause of the Veteran's death.  In the statement of the 
case in August 2004, the RO determined that the rating decision 
of March 2001 was final because there is no evidence indicating 
that the statement of the case, dated in September 2001, was 
returned by the post office. 

A review of the file shows that the statement of the case dated 
in March 2001 was mailed to the Appellant's mailing address of 
record.  There is a "presumption of regularity" under which it is 
presumed that government officials have properly discharged their 
official duties.  Clear evidence to the contrary is required to 
rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. 
App. 307 (1992).  While Ashley dealt with regularity of 
procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 
(1994), the United States Court of Appeals for Veterans Claims 
applied this presumption of regularity to procedures at the RO.  
In this case, no clear evidence to the contrary has been 
presented to rebut the presumption of regularity.  Thus the 
rating decision in March 2001 is final and the issue has been 
properly characterized as whether new and material evidence has 
been presented to reopen the claim of service connection for the 
cause of the Veteran's death.  

In April 2009, the Board remanded the claim for further 
development.  As the requested development has been completed, no 
further action to ensure compliance with the remand directive is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. In a rating decision in March 2001, the RO denied the claim of 
service connection for the cause of the Veteran's death; after 
the Appellant was notified of the adverse determination, she did 
not appeal the denial of the claim and the rating decision became 
final on the evidence then of record. 

2. The additional evidence presented since the rating decision in 
March 2001 is either cumulative of evidence previously considered 
or it does not raise a reasonable possibility of substantiating 
the claim. 


CONCLUSIONS OF LAW

1. The rating decision in March 2001 by the RO, denying to the 
claim of service connection for the cause of the Veteran's death, 
became final.  38 U.S.C.A. § 7105(c) (West 2002).

2. The additional evidence presented since the rating decision by 
the RO in March 2001, denying to he claim of service connection 
for the cause of the Veteran's death, is not new and material, 
and the claim of service connection for the cause of the 
Veteran's death is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information and 
medical or lay evidence that is necessary to substantiate the 
claim, (2) what portion of the information and evidence VA will 
obtain, and (3) what portion of the information and evidence the 
claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to reopen 
the claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).





In a claim for dependency and indemnity compensation, including a 
claim of service connection for the cause of the veteran's death, 
the VCAA notice must include (1) a statement of the conditions, 
if any, for which a veteran was service connected at the time of 
his death, (2) an explanation of the evidence and information 
required to substantiate the claim based on a previously 
service-connected condition, and (3) an explanation of the 
evidence and information required to substantiate the claim based 
on a condition not yet service connected.  Hupp v. Nicholson, 21 
Vet. App. 342 (2007).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The RO provided pre-adjudication and post-adjudication VCAA 
notice by letters, dated in January 2004 and in August 2009.  

The notice included the type of evidence needed to reopen the 
claim of service connection, that is, new and material evidence, 
namely, evidence not previously considered, which was not 
redundant or cumulative of evidence previously considered and 
pertained to the reason the claim was previously denied; the 
reasons the claim was previously denied, namely, the lack of 
evidence showing that the cause of death was related to military 
service or to a service-connected disability; and the type of 
evidence needed to substantiate the underlying claim of service 
connection for the cause of death, namely, evidence that the 
Veteran died of a service-connected injury or disease.  

The Appellant was notified that VA would obtain service records, 
VA records, and records of other Federal agencies, and that she 
could submit other records not in the custody of a Federal 
agency, such as private medical records, or she could authorize 
VA to obtain any non-Federal records on her behalf.  

The Appellant was notified that the Veteran's only service-
connected disability was anxiety disorder, rated 30 percent. The 
notice included the provisions for the effective date of the 
claim and for degree of disability assignable. 

As for content of the VCAA notice, the documents substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Kent v. Nicholson, 20 Vet. App. 1 (2006) (new and 
material evidence necessary to reopen a service connection claim 
element of new and material evidence); of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim); of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent of 
pre-adjudication VCAA notice); of Hupp v. Nicholson, 21 Vet. App. 
342 (2007) (an explanation of the evidence and information 
required to substantiate the claim based on a previously 
service-connected condition and for a condition not yet service-
connected, and a statement of the conditions for which the 
Veteran was service-connected at the time of his death).

To the extent the VCAA notice came after the initial adjudication 
the timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  The procedural defect 
was cured as after the RO provided substantial content-complying 
VCAA notice, the claim was readjudicated as evidenced by the 
supplemental statement of the case, dated in November 2009.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing 
error cured by adequate VCAA notice and subsequent readjudication 
without resorting to prejudicial error analysis.).




Duty to Assist

Under the duty to assist, a VA medical opinion is not authorized 
unless new and material evidence is presented, and this is not 
the case here.  38 C.F.R. § 3.159(c)(4)(iii).  

As the Appellant has not identified any additional evidence 
pertinent to the claim and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Appellant in developing the facts pertinent to the claim is 
required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Application to Reopen the Claim of Service Connection 

Although the prior rating decision is final, it may nevertheless 
be reopened if new and material evidence is presented.  38 
U.S.C.A. § 5108.

As the Appellant's application to reopen the claim was received 
after August 2001, the current regulatory definition of new and 
material evidence applies.

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

Regardless of how the RO ruled on the question of reopening, the 
Board must decide the matter on appeal, because reopening is a 
threshold jurisdictional question for the Board.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior 
unappealed RO denial).

Evidence is presumed credible for the purposes of reopening a 
claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
presumption is rebuttable when the evidentiary assertion is 
inherently incredible.  See King v. Brown, 5 Vet. App. 19, 21 
(1993) (evidentiary assertions are presumed true except when the 
evidentiary assertion is inherently incredible or when the fact 
asserted is beyond the competence of the person making the 
assertion). 

Evidence Previously Considered

The evidence at the time of the last prior final denial in March 
2001 is summarized below. 

The service treatment records show the Veteran was treated for 
anxiety reaction and conversion hysteria.  The service treatment 
records contain no complaint, finding, history, or treatment for 
a heart abnormality, hypertension, or diabetes mellitus.  The 
Veteran was discharged from service in December 1945 due to 
anxiety reaction.  

In a rating decision in December 1945, the RO granted service 
connection for anxiety reaction with conversion features.  

On VA examination in October 1947, the diagnoses were cardiac 
arrhythmia, neurosis, anxiety, and hypotension.  

VA hospital records in February 1949 show the Veteran was 
hospitalized for anxiety reaction.  On VA psychiatric examination 
in September 1952, the diagnosis was conversion reaction.  

The Veteran's death certificate shows that he died on November [redacted], 
2000.  The immediate cause of death was acute myocardial 
infarction.  Other significant conditions contributing to death 
but not resulting in the underlying cause were cerebrovascular 
accident, hypertension, and diabetes mellitus.  

A letter dated in November 2000 from the Veteran's private 
doctor, indicated that the Veteran's son disclosed that he was on 
the phone with his father and witnessed the Veteran becoming 
agitated, anxious and experiencing chest pain when he learned the 
family home was destroyed by fire.  This news prompted the 
Veteran to go the emergency room.  The doctor was of the opinion 
that the Veteran's acute anxiety and onset of panic as likely as 
not was a factor in the onset of chest pain.

In November 2000, the Appellant filed a claim of service 
connection for the cause of the Veteran's death.  In her claim 
she contended that the Veteran's service-connected anxiety 
reaction was the cause of his death because when he learned his 
home was destroyed by fire he started having chest pain and 
ultimately could not be revived.  

In the rating decision in March 2001, the RO denied service 
connection for the cause of death because the evidence did not 
show the death was related to military service.  The RO 
determined that service treatment records were negative for a 
heart disability, a heart disability was not manifested within 
the first post-service year, and the opinion from the private 
examiner in November 2000 that anxiety was a factor in the onset 
of chest pain, was presented without underlying supportive 
evidence and was not of probative value.  


Additional Evidence

The evidence of record since the decision in March 2001 by the RO 
consists of the following evidence.  

The Appellant has submitted several medical articles and a 
medical article may be regarded as competent evidence when 
standing alone, the article discusses generic relationships with 
a degree of certainty such that, under the facts of a specific 
case, there is at least plausible causality based upon objective 
facts rather than on an unsubstantiated lay medical opinion.  
Wallin v. West, 11 Vet. App. 509, 513 (1998).

One article deals with individuals who underreported the stress 
in their lives and that such denial was a predicator of heart 
attacks.  Another article listed nine risk factors for heart 
attacks, including stress.  Another article dealt with anger and 
hostility in individuals who develop heart disease.  And one 
article found that stress caused tricylcerides to stay in the 
blood longer.   These articles do not discuss with any degree of 
certainty that under the facts of this case, there is at least 
plausible causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  For example, there is no 
evidence that the Veteran underreported the stress in his live, 
or that anger and hostility were part of the Veteran's 
symptomatology, or that he had elevated tricylcerides, or that 
stress was the Veteran's only risk factor for a heart attack.  
The Appellant also submitted an article on posttraumatic stress 
disorder and coronary artery disease, but the Veteran was not 
being treated for coronary artery disease before his death.  For 
these reasons, the medical articles may not be regarded as 
competent evidence based upon the objective facts in this case.  
Wallin v. West, 11 Vet. App. 509, 513 (1998).  And evidence that 
is not competent evidence does not raise a reasonable possibility 
of substantiating the claim and therefore the evidence is not new 
and material under 38 C.F.R. § 3.156. 



The Appellant also cited to a Board decision, granting service 
connection hypertension secondary to posttraumatic stress 
disorder in which the claim was supported by medical evidence, 
namely, twelve relevant references to medical literature combined 
with the opinion of a medical professional.  First, a Board 
decision in another appeal is nonprecedential.   38 C.F.R. 
§ 20.1303.  Second, the additional evidence to the extent it 
consists of medical articles, as previously explained, the 
articles do not discuss with a degree of certainty such that, 
there is at least plausible causality based upon the objective 
facts in this case rather than on an unsubstantiated lay medical 
opinion.  For these reasons, the prior Board decision does not 
raise a reasonable possibility of substantiating the claim and 
therefore the evidence is not new and material under 38 C.F.R. § 
3.156. 

In statements in January 2004, in September 2004, and in February 
2005, the Appellant argued that studies show that anxiety and 
hypertension cause heart attacks and that the Veteran died from 
extreme anxiety, which led to his fatal heart attack, as he 
watched his home burn down.  The evidence is not new and material 
as it is cumulative, that is, supporting evidence of previously 
considered evidence, namely, the Appellant's contention that the 
Veteran's service-connected anxiety caused his fatal heart 
attack, which has been previously considered and rejected by the 
RO in March 2001. 

And cumulative evidence does not meet the regulatory definition 
of new and material evidence under 38 C.F.R. § 3.156.  To the 
extent that the statements are offered as proof of a relationship 
between a heart disability, hypertension and diabetes mellitus 
and the service-connected anxiety reaction, the statements are 
not competent evidence and the evidence is excluded from 
consideration.  Layno v. Brown, 6 Vet. App. 465, 470-71 (1994) 
(Lay witness competency is not unlimited, and the fact that a lay 
witness may have had the opportunity to observe the veteran does 
not render the witness' testimony universally competent in 
proceeding to determine service connection.)  For this reason, 
the statements are not new and material evidence.

For the above reasons, the additional evidence is not new and 
material.  Therefore, the claim of service connection for the 
cause of the Veteran's death is not reopened.  As the claim is 
not reopened, the benefit-of-the-doubt standard of proof does not 
apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been presented, the claim of 
service connection for the cause of the Veteran's death is not 
reopened, and the appeal is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


